                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA                      NOV 13 2018
                                  DANVILLE DIVISION

CHRISTOPHER MARK AYERS,                       )
Administrator of the Estate of Gabrielle      )
Brooke Ayers,                                 )
                                              )
               Plaintiff,                     )      Case No. 4:18cv00020
                                              )
v.                                            )      ORDER
                                              )
DREWRY WOODSON HALL, et al.,                  )      By: Hon. Jackson L. Kiser
                                              )          Senior United States District Judge
               Defendants.                    )


       Upon consideration of Defendants Drewry Woodson Hall and Richard Wayne Hall’s

Motion to Continue Trial and Motion to Stay Discovery [ECF No. 68], the motion is hereby

GRANTED IN PART. It is hereby ORDERED that the trial of this matter is CONTINUED

until May 6–10, 2019. All deadlines which are dependent upon the trial date [see ECF No. 50],

are adjusted accordingly. It is further ORDERED that all outstanding written discovery that has

been propounded on Defendants Drewry and Richard Hall which is currently due or past due

shall be due fifteen (15) days from the date of this Order.

       The clerk is directed to forward a copy of this Order to all counsel of record.

       ENTERED this 13th day of November, 2018.



                                              s/Jackson L. Kiser
                                              SENIOR UNITED STATES DISTRICT JUDGE
